Case 8:18-bk-00341-CPI\/| Doc 34 Filed 12/20/18 Page 1 of 7

UNlTED STATES BANKRUPTCY COURT
MIDDLE DIS'I"RICT OF PLORIDA

 

TAMPA DIVISION
IN RB: ' CASE NO.: S:l 8-bk-0034l-CPM
CHAPTER‘. 7
- Arm_inde I. Colon,
Debtor. "
/
onsorron's MoTroN ron

 

RELIEF FRDM A.UTOMATIC STAY
Sibfecf Properrv 2344 E Oranr'ehtll Avenue. Pa£m Harbor. Fr'orida 34683 -

 

NOTiCE OF OI`PORTUNTTY 'i`O OBJECT AND P£QUEST FOR HEARING

- P'-srsusnt'_to Lo»:ei Ruie 2002-4, the Court will consider the relief requested in this paper without
frnther notice or hearing unless a party in interest'iile_s a response Wititin 21 days from the date set
forth on the attached proof of servioe, plus an additional three days for service if any party was '
served by U.S. Mail. - \

If you obj` ect to the relief requested in this psper,- you must tile a response With tile Clerk of the
Court at 301 North Florida Avenue Suite 555`, Te.mpa, FL 33602 and serve a copy on the Movant’s-
attorney, Kem'a 1\/101ins1 Esg.l 1 East Broward Boulovard, Suite 1430, Ft. _Lauderdale. F.L
33303,, and any other appropriate persons within the time allowed If you file and serve aresponse
within the time pennitted, the Court will ei her schedule end notify you of a hearing, or consider

the response and grant or deny the relief requested without a hearing

lt you do not file a response within the t'nne permitted, the Coort will oonsider.thet you do not
oppose the relief requested in the peper, will proceed to consider tire paper without lin'tl:ier notice

Lo_r hearing, end may grant the relief requested

 

 

Creditor, Deutselie B>anl< Nati'onal`l`mst Cotnpan_y, as Trustee, on beholf of the holders of

l rthe‘J.P Morgen Mortgege Aequisition Trust 'ZGOT~CHZ Asset Boelced Pass-"l`hrougn Certitioates',
' Series 2067-bill`(‘*C-lreditor”), lay and dootlgll undersigned counsel end lptu'suzu:».t to il U.S.C. §
-13‘.6,.'2(d), Fed. itule `Ba.nl<r"P.ldrOOl inores this'court for relief from the_mrtometie.stsy_ to proceed in

rein_, and stetes'.

l. "l`his Court lies jurisdiction over the subject matter herein

04¢0?79?"1-13()`0

 

 

 

 

 

Case 8:18-bk-00341-CPI\/| Doc 34 Filed 12/20/18 Page 2 of 7

7 2. On or about August 287, 2066 Arminda Colon executed and delivered a promissory

‘ note {t':.‘e “Note”) and a l\dortgag`e securing payment of7 the Note (the1“i\d0rtgage”].7 Creditor is

ent: tied to enforce the Not_e, a true and ;orrec_t copy of whioh` is attached hereto as Exhibit “'A”

_3'. The hiortgage was t ecorde_d on-_ Septembe_r 6 2006 in the Ot`_tioiai_ _I`<;eeords Booir'

' 4537 at Pa ge 453 of the Puhlic Rec_ords ot`. Pioellas County, Fi_or_ida, and encumber ed the prepare f

o described 111 the Mortgage. A true and con ect copy of the Mortgage 1a attached hereto as Ex_hibtt

“B” The 7Creditor` is a secured creditor through the Note and Mortgage executed on A_ugust 28
) l
2006 lathe amount of$l$l$ 800.00. 7

4. ij The i\/lortgage was subsequently assigned to Chase l_-iorne Finanen -W, LLC, by virtue

of an Assignment of lv.'.ortgage_ (the “As signment of Mortgagc") recorded 00 lui ' 2 2009 m The
, O'ffic_ial Records Book l6630 at Page 449 of the Public Records of Pinellas County, Flo'rida. A

true and correct copy of the Assigninent of Mortgage is attached hereto as Eahihit “'C”

77 5. The Mortgaige vvas subsequently assigned to Deutsche l§ani< l\iational ’ir_ust-
`t",‘omparty, as i`rustee, lon behalf cf the holders of the J. P. hdorgan Mortgag_e acute ition 'l`rust
~’"37~ Ci.-l’£’. 141ss7etBacited Pass-T‘slough Certificates Ser_ies 2007-_ Cl-_iZ by virtue of- an Assignrnen
of ivio-r lange (the “Assitg,runent of Mor_tgage"} recorded on Jnly 2, 2009`1n the O.E{'ioial Recorcis 7
l?»ook 16630 at Page 450 of the Public Reoords of Pinelias County Fiorida .4 trt7 e and correct carry
of the Assignrnent of i\dortgage is attached hereto as Exhihit “D”7.
6. 7 Select Portfoiio Servioing§ inc. is the servicer or the loan described m the Note and

Mortgage and, as such,{has the authority to initiate the instant action and any foreclosure on the

`Creditor’s behalf pursuant to 7Pov7ver of Attorney, attached hereto as Exhibit` “7E’77i_.

7 7.7 The creditor has the-right to foreclose on the subject property

04-077977~?: 00

 

 

 

Case 8:18-bk-OO341-CPI\/| Doc 34 Filed 12/20/18 Page 3 of 7

783 Armiuda Colon {“‘Debtor”) is in default under the l\i_ote and id_ortgsge and is net
adequately piotecting the C`i editor 7

79. 7 l`he Debtoi filed tlus voiuntaiy Chaptet 13 pioceeding on January 17 2013 The
Chaptei 13 case was coovei ted to a Chaptei 7 case on August 31 20l 3.

310.7 The Creditor holds a seculity interest in the subject property located at 2'3445

_ Or~arigehiil \dvcn.ue, Palm ch'f)or, Flm'ia’a 346373 (“Prope1'ty’7’), more fully`desci'ibed 111 l\dortgage

attached as Exlubit “B”. Th.c.iegal description for the Pi'operty,is as t`oilows:_

Lol', 452 EBAGDII emoan u':`l!'l‘ \)'S, necessian co the map or Plne Lhcrooe,
seconds-iri .n Fl:\'; think 73 I'Aquta) 12 and 73 of blm l'u`el.i.o seconds cf
Pina.\ls:: Cu\ut.v, l-`J.evi.da. _

li. Based ou the 'chtorls Statement-ct` lntention, the Debtor intends to smtendcrt`a-e

;11'07‘;,)erty.3<'e Exliihit “I"” Pursuant to the valuation obtained from Pinelias Co’tinty.l’rojl:e;.,'_t§`t '

. Ap"prais er attached as Exhibit “G’i the pioperty is valued at 3132, 31l. 00

i2.¢7 The amount due to the Ci'edito:_ as of November 8 2018,7 is $258, 016 43 as
evidenced by Exhibit “H” attached

13. 7rThe C,t ed1t01 maintains that cause exists pursuant to ll U. S _C. §7362(d)(1) foi the
automatic stay to be lifted.7 The\Crcditor’s security interest in the subject progeny is,being
swnil 1cantly jeopardized by the Debtoi’ s failure to make regular payments undet die Note and
l\/_lortgage Whiie Ciedit_or is prohibited from pursuing lawful remedies to protect sucl_ ii: terest. The

default is based on the contractual defauit.j The contractual monthly mci tgsge payment is

I_,_

Sl 0.92. 40 whic_h' is comprised of principal and inteiest, as _weil as esc;o‘.‘.', if ap plicabie. The

Debt':i is indehted to the Creditoi in the total amount of 3258, 016. 43. Sce F__“ft ihit “i' .H”.
_ i_4. C.: iditci turther seeks relief toy at its cption, oHer provide, end enter into any
potential loan assistance agreement ‘ Cred'_itor requests that it may contact the De‘c-‘.or via telephone

or Written correspondence to offer such an agreement

04-077977-£109

 

 

 

 

 

'Case 3:13-bt<-0034'1-CP`I\/l `Doc 34" Filed 12/20/18 P'agjé `4' of 7

1`5. Seleet hortfolio Serhici'ltg; lne. ih servicing the load ohibelhal'f" of the .Cfeditor.- Any
payments made to the Creditor must be sent to: w

- Set eat Pottfolio Serviciug, In`o

Attn: Remittanee Process'mg

P.O. Box 65450, Salt L'-ake City, UT 84165-0450 _

WtiEP£FORE, Creditor Deutsehe Bank National Trust Company,' as Trustee, on»’oehalf ofthe h v
holdersl of the-.T.P.- Motgan Mo_rtgage Aoquisition Trust 2007-Ch[2- Asset Baoi<ed Eass~Through _
Certi't`lcates',\ Series 2007-CH2, praysthat this Court.issue an order terminating or modifying the

` jstay, and that the fourteen (14) day sta / of the order pursuant to Fed. Ru]e Banlcr P. 4001 (a)(?,)r
he waived or, in the altelinative that the Del;-tor be directed forthwith to match regth cash
pam ents that would 21qu lately protect Creditor’ s mterest. Additio_nally, Creditoi requests th_.i.§ `
court aware any other relief this Com't. deems just and proper.
Dated:_}}/CQM 341 Z"; 2 9 M/ ` 'i . Re "ec.t;t`ully submitted: " h h
` ` ` ` ` ' '%ft/téw gmi/gym

Kenia Motina, Esq. 7
FBN: 85156
' Frenl<el Lambert Weiss, Weisman &. Gordon, LLP
Attorneys for Secured Crediter
One East Browal'd Boulevaxcl, Suite 1430
Fort Lauder.dale FL 3330]
Phoue: (954) 522-3233
Fax: (954) 200-7770
Kmolina@flwlaw.com

04-077977~1300

 

 

Case 8:18-bk-00341-CPI\/| Doc 34 Filed 12/20/18 Page 5 of 7

CER'T-IF].CA'I`E OF SERVICE

rt . ' 1 H\ ' #\ ' l -: 1
t HEREBY CERTIF_Y that on this §1~ _ day of __Q_CCQFRW , 2018 Isei'ved' a copy ot`

‘ the foregoing either electronically and!or via first class U.S. mail upoii:

Atttvrneyfor D‘ebmr

Timothy B. Pereni'ch, Esq. -
Perenieh Law, PL '
25749 U S I~Iigliway 19 Noi'th '
Suite 200

Cieatwater, FL 33763

Debtor

A-rminda I. Colon

404`3 Sca.“`let Maple Dri\re
HOii‘day_, FL 34691

Tmstee

Cax‘_nfyn R. Cimney

PO 'BO‘,< 530248

St. Petershurg_, FL-33”f47

t U`-_‘§. Trr:rsz‘e.’.'

Unitecl States T'rustee - TPA?!IS, 7
Timbei'ial<e Aimex, Suite 1290

501 Eust Poiit Street

Tampa, FL 33602

04-1)779?”)'-B00

` Frenltel l_,ambert Weiss Weisman & Gordon, LLP

One East Browartl Blvd, Suite 1430
Ft. Lauder_daie, FL 33301
Tel: (954) 522-3233 Ext. 1639 | Fax: (954) 200-777[)

Kmolina@tlwiaw.com

" K§Ma/t/WO`M

Kénia Molina, Es.q.
B ar No. 851 56

 

 

 

 

 

 

ease szie-bt<-00341-CPI\/l Doc 34 Filed 12/20/18 Pa§e 6 of 7

liNlTED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLOR[DA
TAMPA DIVISION

IN RE: CASE NO.: 8:18-bk»-00341-CPM
' CHAPTER: '."
Arminda I. Colon, -'

Dei)tor.
/

DECLARA'I`ION I'N SUPPORT OF
MOTION FOR REL[EF FROM AUTOMATIC STAY

l, screw Fisher , declare under penalty of perjury as

 

t followsl '

1. - I'arn` a Document Control officer of'Selee`t Portfo[io Servicing, Inc. (“SPS”) and am
authorized to sign this declaration on behalf of SPS as servicing agent for Deutsche Banl< National
Trust Company, as Trustee, on behalf of the holders of the J. P Morgan Mortgage Acquisition
'l`rust 2007- CHZ Asset Baclced Pass Through Certit`lcates, Series 2007- CHZ, which is the entity
that has the right to foreclose by virtue of being the owner and holder of the note. This declaration
is provided in:support of the Motion for Relief from Stay (the “Motion”).

2. `-As a mortgage servicer, SPS collects payments from borrowers and maintains up-
to-date records concerning the loans it services in its electronic record-keeping system SPS is a
husiness and rnaintains the loan records in the course of its regularly conducted business activities
and the records are made at or near the time of the event by or from inforrnation"transmitted by a
iverson with knowledge of the everitt-tilt is SPS’s regular practice to keep such records in the ordinary

course of a regularly conducted business activity.

 

 

 

 

Ca$e 8218-b1<-00341-CP|\/| DOC 34 Filed 12/20/18 Page 7 Of 7

3, l have access to SPS’s business records, including the business records for and
relating to the loan that is the subjectof this action 1 sign this declaration based upon my review
oi`those records relating to the loan and horn my own personal knowledge of how SPS’s business
records are kept and maintained l
7 4. Arminda Colon (“Debtor”) has executed and delivered and is otherwise obligated
with respect to that certain promissory pete referenced in the Motion (the -“Note"'). Pursuant to
that certain Mortgage referenced in the h/Iotion (the “l§!loitgagc”), all obligations cf the Debtor

'i

under and with respect to the Note and the Mortgage are secured by the property referenced in the

Motion.

-5. As ct Novernber 8, 2018, the outstanding unpaid principal balance under the Note
$258,016.43.

C). The following chart sets forth the number and amount of payments due pursuant to

the terms of the Note that have been missed by the Debtor:

 

 

 

 

 

 

 

 

 

 

Ntu;nber of i\/Iouthly t l
Missed From To Pay:ncnt rlot‘l] .Amount
Mlssed
Payments - Amount
69 05/01/2012 01/01/2018 31,092.40 $75_.375.60,
10 02/01/2018 11/01!2018 $1,409.58 $14,095.80
Total: 389 471.40

 

Pursuant to 28 U.S.C. § 1746,1 hereby declare under penalty of perjury under the laws of

the United S ates of Arne.rica that the foregoing is true and correct Executed this / f¢hday of

bct.enr\br._/_» 2018" -` _ tn ' W:j'g§{vyb fa/fj/@O/g

Ct'aig Fisher

i Name ,
' Document Controt Oitaeer

Title
Setect F’orh‘o!lo Sorvicing. lnc.

 

 

 

 

 

